
	
		I
		111th CONGRESS
		1st Session
		H. R. 4028
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Wu (for himself,
			 Mr. Altmire,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Childers,
			 Mr. Courtney,
			 Mr. DeFazio,
			 Mr. Gordon of Tennessee,
			 Mr. Hill, Mr. Hinchey, Mr.
			 Hinojosa, Mr. Kagen,
			 Mr. Minnick,
			 Mr. Peterson,
			 Mr. Pierluisi,
			 Mr. Ross, Mr. Salazar, Mr.
			 Schrader, Mr. Walz, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  services for veterans residing in rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Services Outreach and
			 Training Act.
		2.Definition of
			 outreachSection 101 of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(34)The term
				outreach means the act or process of reaching out in a
				systematic manner to proactively provide information, services, and benefits
				counseling to veterans, and to the spouses, children, and parents of veterans,
				who may be eligible to receive benefits under the laws administered by the
				Secretary, and to ensure that such individuals are fully informed about, and
				assisted in applying for, any benefits and programs under such
				laws.
				.
		3.Department of
			 veterans affairs grant program for rural county veteran service
			 officers
			(a)GrantsChapter
			 5 of title 38, United States Code, is amended by inserting after section 532
			 the following new section:
				
					533.Grants to
				assist certain rural counties in employing veteran service officers;
				professional qualifications
						(a)PurposeThe
				purpose of this section is to improve outreach and assistance to veterans, and
				to the spouses, children, and parents of veterans, who may be eligible to
				receive veterans’ or veterans-related benefits and who are residing in rural
				counties through the training of covered veteran service officers to serve in
				rural counties.
						(b)Grant
				programThe Secretary shall carry out a program to make
				competitive grants in accordance with this section to provide financial
				assistance to State departments of veterans affairs for the purpose stated in
				subsection (a).
						(c)Amount of
				grantThe amount of a grant under this section shall be
				determined by the Secretary, but may not exceed $2,000,000.
						(d)Use of
				fundsA State department of
				veterans affairs that receives a grant under this section may distribute any
				amount of the grant funds to qualified State, county, or local agencies and
				qualified non-profit veterans service organizations that provide casework
				services to rural veterans. Grant funds distributed under this subsection shall
				be used for the purpose stated in subsection (a).
						(e)EligibilityFor
				purposes of this section, a State is eligible for a grant under this section if
				it can demonstrate any of the following:
							(1)That it has at
				least one county, in which veterans reside, that does not have a covered
				veterans service officer.
							(2)That it has at least one county, in which
				veterans reside, that has a covered veterans service officer who performs
				covered veterans service officer functions on less than a full-time basis and
				that county is able to demonstrate a need for additional services by a covered
				veterans service officer.
							(3)That it has at least one county, in which
				not fewer than 1,000 veterans reside, that currently has a full-time covered
				veterans service officer, but only if the county is able to demonstrate a need
				for additional services by a covered veterans service officer.
							(f)Competition for
				grantAn eligible State
				seeking a grant under this section shall submit to the Secretary an application
				for the grant. The application shall be in such form and shall contain such
				information as the Secretary may require, including information establishing
				that the State is an eligible State under this section. From the applications
				submitted the Secretary shall approve those applications that the Secretary
				determines to be the most promising in carrying out the purposes of the grant
				program. Each State whose application is selected by the Secretary to receive a
				grant under the grant program shall receive funds in an amount determined by
				the Secretary under subsection (c). In making such determination, the Secretary
				shall take into consideration the amount of the total appropriation for the
				grant program, the relative size of the State’s veteran population, and the
				funding necessary to improve training and outreach of covered veteran service
				officers in rural counties. Such funds shall go to the State department of
				veterans affairs.
						(g)Requirements for
				State receipt of Federal fundsEach State receiving a grant under
				this section shall—
							(1)provide to the Secretary information and
				assurances that the funds received under the grant program for the training of
				covered veteran service officers will go to assist counties described in
				paragraph (1), (2), or (3) of subsection (e);
							(2)provide an
				assurance that the State agency shall match the Federal funds provided under
				this section by providing at least 20 percent of the total cost of the grant
				program; and
							(3)use funds received
				under this section only to supplement the amount of funds that would, in the
				absence of such Federal funds, be made available from non-Federal sources for
				the purposes of this section, and not to supplant such funds.
							(h)Grant
				FrequencyGrants under this section shall be made on an annual
				basis.
						(i)Covered Veteran
				Service Officer definedIn this section, the term covered
				veteran service officer means a qualified employee (regardless of job
				title)—
							(1)who is an employee
				of a State, county, local government, or a veterans service organization
				recognized under section 5902 of this title;
							(2)whose duties
				include providing to veterans advice and casework services related to benefits
				provided under laws administered by the Secretary; and
							(3)who is accredited
				by the Department to file a claim with the Veterans Benefits Administration on
				behalf of a claimant who is a veteran or a veteran’s survivor.
							(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $100,000,000 for each of fiscal years 2010 through
				2013.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 531 the following
			 new item:
				
					
						532. Grants to assist certain rural counties in employing
				veteran service officers; professional
				qualifications.
					
					.
			(c)Comptroller
			 General ReportThe Comptroller General shall conduct a review of
			 the grant program under section 533 of title 38, United States Code, as added
			 by subsection (a), and shall submit to Congress a report on the results of such
			 review. In carrying out the review, the Comptroller General shall examine the
			 effectiveness of the grant program in improving the representation of veterans
			 living in rural areas by trained individuals who assist the veterans in
			 understanding and receiving access to the benefits to which they are
			 entitled.
			
